Citation Nr: 1602059	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  13-33 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to herbicide, mustard gas, or chemical exposure.

2.  Entitlement to service connection for erectile dysfunction, to include as due to herbicide, mustard gas, or chemical exposure.

3.  Entitlement to service connection for a right foot disorder, claimed as dark nevus of the right foot and melanoma, to include as due to herbicide, mustard gas, or chemical exposure.

4.  Entitlement to service connection for pigmented lesion on left inner thigh, to include as due to herbicide, mustard gas, or chemical exposure.

5.  Entitlement to service connection for coronary artery disease, claimed as calcified atherosclerotic plaque in coronary arteries, to include as due to herbicide, mustard gas, or chemical exposure.

6.  Entitlement to service connection for a lung disorder, claimed as pneumonia, spontaneous pneumothorax, and scarring of lungs, to include as due to herbicide, mustard gas, or chemical exposure.

7.  Entitlement to service connection for right finger lesion, to include as due to herbicide, mustard gas, or chemical exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1964.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

During the course of the appeal, the case was transferred to the RO in Phoenix, Arizona, to the RO in Muskogee, Oklahoma, for additional development, as all claims involving alleged mustard gas exposure are centrally processed at that RO.


REMAND

A review of the record reveals that further development on the matters of entitlement to service connection for prostate cancer, erectile dysfunction, right foot disorder, pigmented lesion on left inner thigh, coronary artery disease, lung disorder, and right finger lesion is warranted.

The Veteran has asserted that his work as a research chemist synthesizing chemical warfare agents, including mustard gases, nerve agents, and blistering agents, during service made him susceptible to his claimed disorders.  In written statements of record, as well as during a November 2015 Board videoconference hearing, the Veteran has asserted that his entire tour of duty was in the Chemical Research Development Laboratories at the Army Chemical Center in Edgewood Arsenal, Maryland.  He has indicated that he was exposed to chemical vapors from mustard gases and other chemical warfare agents, and was taken off duty for one week and treated, before returning back to work in the laboratories.  The Veteran further detailed that he was treated for a spontaneous pneumothorax three years after leaving service, which left scarring of the lung tissue.

Service treatment records detailed that the Veteran developed a rash on his forehead from an unknown allergy in July 1962.  He returned when the rash was on his scalp.  It was described as pink greasy scales on scalp, diagnosed as seborrheic dermatitis, and treated with hydrocortisone cream and scalp wash.  He was seen one more time in July 1962 with improvement documented and indicated that he was working around a classified compound that had never bothered him before.  The examiner noted that he had an allergy type rash and indicated that the Veteran should continue to work away from the compound for several days.

Service personnel records showed that the Veteran's principal duties were as a Physical Science Assistant with a related civilian occupation of Chemist while stationed at Edgewood Arsenal and the Army Chemical Research and Development Laboratory. 

Post-service VA and private treatment records dated from 1972 to 2013 revealed findings of history of spontaneous pneumothorax, atherosclerosis, hypertension, coronary artery disease, respiratory syndrome, pneumonia, prostate cancer, erectile dysfunction, dark nevus on the right foot, pigmented lesion on the left inner thigh, and excised lesion of the right ring finger.

In May 2012 VA respiratory disorders examination report, the examiner listed a diagnosis of spontaneous pneumothorax in 1969 and pneumonia, likely bacterial, in 1999.  After reviewing only the Veteran's civilian medical records and examining the Veteran, the examiner opined that the claimed respiratory conditions "were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  In the cited rationale, the examiner indicated that the Veteran had a pneumothorax in 1969 that was likely precipitated by heavy snow shoveling and had pneumonia that was community acquired pneumonia.  In the January 2013 VA medical opinion, a VA examiner indicated that the May 2012 VA examiner's medical opinion rendered was accurate based on review of the entire claims file.

In a June 2012 VA skin diseases examination report, the examiner listed diagnoses of seborrheic dermatitis in 1962 and acral nevus in 1998.  After reviewing the record and examining the Veteran, the examiner opined that the claimed skin conditions were "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  In the cited rationale, the examiner indicated that the Veteran had seborrheic dermatitis on the scalp and irritative rash on face during service, which had resolved and had not returned.  The examiner then noted that the Veteran's "irritation" was an acral nevus on the sole of his right foot and that there was no correlation between the two disorders.

Throughout the appeal, the Veteran has submitted various forms of internet research on the U.S. Army Chemical Materials Agency (CMA), Chemical Warfare Agent Information, Agent Orange, and Sulfur mustard gas.

VA requires that claims for service connection based upon mustard gas exposure be processed according to VA procedures in attempting to verify claimed mustard gas exposure, evidence of full-body exposure to mustard gas or Lewisite should be requested only if the service connection claim is for a disability listed under 38 C.F.R. § 3.316(a), or if the Veteran submits medical or scientific evidence showing a causal relationship between a disease not listed in 38 C.F.R. § 3.316(a) and exposure.  Development for confirmation of mustard gas exposure must be completed even if the evidence does not establish a mustard gas induced condition. 38 C.F.R. § 3.316 (2015); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

As an initial matter, the RO has not adequately developed the Veteran's appeal under the procedures required for claims for service connection due to in-service full body exposure to mustard gas.  

In August 2011 and January 2012, the RO requested medical treatment from Edgewood Chemical Biological Center.  In a July 2012 VA Form 21-0820, Report of General Information, the CMA Chief of Edgewood Chemical Biological Center reported that there were no medical records for the Veteran at their facility and that any treatment records would be included in his service treatment records.

A one page printout dated on April 9, 2012, with the heading Chemical Biological Warfare Exposure System was also associated with the record.  It does not provide any information about the Veteran's asserted exposures.  

An August 2012 response from VA Compensation Service regarding herbicide use at Edgewood Arsenal indicated that the Department of Defense (DoD) list did not show any use, testing, or storage of tactical herbicides, such as Agent Orange, at Edgewood Arsenal, Maryland.  Additionally, it was indicated that there was no evidence documenting the storage or use of tactical herbicides at Edgewood Arsenal.  As a result, VA Compensation Service could not provide evidence to support the Veteran's claimed Agent Orange exposure.  

The RO received a response from U.S. Army and Joint Services Records Research Center (JSRRC) dated on December 10, 2012.  JSRRC indicated that Edgewood was established in 1917 as a chemical weapons research, development and testing facility.  The main chemicals produced were mustard gas, phosgene, and chloropicrin.  The Edgewood Area also researched, developed, tested, and manufactured military-related chemicals and chemical agents.  JSRRC was unable to document their involvement in the development of Agent Orange in 1961 and 1962.  However, JSRRC was able to document Mustard Gas involvement and storage at Edgewood/Aberdeen Proving Ground until approximately 2005.  It indicated that contacting the Chemical and Biological Defense Information Analysis Center (CBIAC) was the way to obtain additional information concerning mustard gas.  Finally, JSRRC reported that it was unable to locate specific documentation to confirm or deny the Veteran's allegations that he was a chemist responsible for synthesizing chemicals.  Instead of contacting CBIAC, review of the record showed that the RO seemed to interpret JSRRC's December 2012 response and the April 2012 one page document referenced above as a negative response for mustard gas exposure for this Veteran.

Based on the foregoing discussion and the unique nature of this Veteran's principal duties and assigned duty station during service, additional development of the claims on appeal is required.  The RO must conduct the required development related to the Veteran's claims of mustard gas and chemical exposures pursuant to M21-1MR. IV.ii.1.F.22. c, d. using the information submitted by the Veteran, to include contacting the DoD and CBIAC.  The RO must fully document the results of this development in the record and continue to gather information to determine whether the Veteran was exposed to mustard gas or other harmful chemicals within the scope of his duties and assigned station during service. 

In addition, the conclusions reached by the VA examiners in the May 2012 and June 2012 VA examination reports, as well as the January 2013 VA medical opinion are not adequate and do not constitute a complete rationale, as the examiners did not provide a clear rationale for the foregoing conclusions with full consideration of the Veteran's asserted mustard gas and chemical exposures.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  Under these circumstances, the Board will not proceed with final adjudication of the claims until competent VA medical examinations and opinions are provided, in order to clarify the nature and etiology of the Veteran's claimed prostate cancer, erectile dysfunction, right foot disorder, pigmented lesion on left inner thigh, coronary artery disease, lung disorder, and right finger lesion on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Evidence of record reflects that the Veteran sought VA medical treatment for his claimed disorders from the VA Medical Center in Phoenix, Arizona.  As evidence of record only includes a small sampling of treatment records dated in May 2012 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c) (West 2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Evidence of record further detailed that the Veteran had surgical treatment for his claimed right foot disorder in September 2013 from an unidentified treatment provider.  Any identified private and VA treatment records should be obtained and associated with the record.  38 C.F.R. § 3.159(c) (2015).

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims that has not already been associated with the record.  Regardless of his response, the RO must obtain all outstanding records relevant to the claims being remanded, to include VA treatment records from Phoenix VAMC from August 2010 to the present.  The RO must also attempt to obtain the necessary release forms for all pertinent private treatment records from the Veteran's right foot surgical treatment in September 2013.  

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The required development related to the Veteran's claims of mustard gas and chemical exposure must be developed using the exposure information submitted by the Veteran, to include contacting the DoD and CBIAC.  M21-1MR. IV.ii.1.F.22. c, d.  

The RO must fully document the results of this development in the record.

3.  The Veteran must be afforded the appropriate VA examination(s) in order to clarify the nature and etiology of his claimed prostate cancer, erectile dysfunction, right foot disorder, pigmented lesion on left inner thigh, coronary artery disease, lung disorder, and right finger lesion.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to each examiner, and each examiner must specify in the examination report that the electronic claims file has been reviewed.

Following a detailed review of the record, the clinical examination, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed prostate cancer, erectile dysfunction, right foot disorder, pigmented lesion on left inner thigh, coronary artery disease, lung disorder, and right finger lesion is related to the Veteran's military service, to include the asserted mustard gas and chemical exposures.  In so doing, the examiner must discuss and acknowledge the Veteran's assertions of mustard gas and chemical exposures during service; in-service skin treatment; findings located in post-service private and VA treatment records; and the May 2012 and June 2012 VA examiner's findings.

A complete rationale for all opinions must be provided.  If any examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO must review all development actions and any examination report to ensure that they are in complete compliance with the directives of this Remand.  If any development action or examination is deficient in any manner, the RO must implement corrective procedures at once.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claims that are currently on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After he has had an adequate opportunity to respond the appeal must be returned to the Board for further appellate review.  

7.  This appeal has been advanced on the Board's docket.  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

